Order filed October 30, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00379-CV
                                    ____________

                        ROSALINDA REYES, Appellant

                                        V.

MEMORIAL HERMANN HEALTH D/B/A TIRR MEMORIAL HERMANN,
                        Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-35690

                                    ORDER

      Appellant’s brief was due October 17, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 14,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM